UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4512


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

PURNELL WOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:12-cr-00239-GCM-17)


Submitted:   March 31, 2016                   Decided:   May 17, 2016


Before KING, SHEDD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Johnson, Drew Nelson, WILLIS JOHNSON & NELSON PLLC,
Raleigh, North Carolina, for Appellant.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Purnell Wood appeals the downward variant sentence of 21

months      imposed     following    his    guilty        plea    to     conspiracy        to

violate the Racketeer Influenced and Corrupt Organizations Act,

in violation of 18 U.S.C. § 1962(d) (2012).                        On appeal, Wood’s

counsel has filed a brief pursuant to Anders v. California, 386
U.S. 738    (1967),       certifying     that    there        are    no    meritorious

grounds for appeal but questioning the reasonableness of Wood’s

sentence       and     whether      trial       counsel     rendered          ineffective

assistance.          Wood has not filed a pro se supplemental brief,

despite being notified of his right to do so.                     We affirm.

       We     review     a     sentence’s        procedural            and    substantive

reasonableness for an abuse of discretion.                         United States v.

Howard, 773 F.3d 519, 527-28 (4th Cir. 2014).                           We first review

for    procedural       error,    such     as    improper        calculation       of   the

Sentencing Guidelines range, failure to consider the 18 U.S.C.

§ 3553(a)      (2012)    sentencing       factors,    selection          of    a   sentence

based on clearly erroneous facts, id. at 528, or failure to

adequately explain the sentence, Gall v. United States, 552 U.S.
38, 51 (2007).           Absent any procedural error, we examine the

substantive reasonableness of the sentence under “the totality

of    the   circumstances.”          Id.        Sentences        within       or   below    a

properly      calculated      Guidelines     range    are    presumed         reasonable,

and this “presumption can only be rebutted by showing that the

                                            2
sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”                United States v. Louthian, 756 F.3d 295,

306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).

       Because Wood did not object to his Guidelines calculations

below, we review for plain error.                            United States v. Hamilton,

701 F.3d 404,        410    (4th    Cir.      2012);        see    Henderson     v.    United

States, 133 S. Ct. 1121, 1126-27 (2013) (discussing standard).

We    conclude     that         Wood’s   sentence        is      procedurally        reasonable.

The    district      court        properly      calculated         Wood’s        offense    level,

criminal history, and Guidelines range.                           The court afforded both

parties      an    adequate        opportunity         to     make      arguments     about     the

appropriate        sentence         and        allowed        Wood      an       opportunity     to

allocute.           Additionally,            the       court’s         explanation        for   its

sentence, in which the court addressed several of the § 3553(a)

factors, was individualized and detailed.                              Moreover, Wood cannot

overcome the presumption of substantive reasonableness accorded

his below-Guidelines sentence.

       Wood also summarily suggests that trial counsel provided

ineffective        assistance.            Unless       an    attorney’s          ineffectiveness

conclusively        appears        on    the    face        of   the    record,      ineffective

assistance claims are not generally addressed on direct appeal.

United States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).

Instead,      such    claims        should       be     raised         in    a   motion    brought

pursuant      to     28    U.S.C.        §   2255      (2012),         in    order    to    permit

                                                   3
sufficient      development       of     the        record.        United     States       v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                             Because the

record does not conclusively establish ineffective assistance of

counsel, we conclude that such claims should be raised, if at

all, in a § 2255 motion.

        In   accordance    with    Anders,          we    have    reviewed   the    entire

record in this case and find no meritorious ground for appeal.

We therefore affirm the district court’s judgment.                            This court

requires that counsel inform Wood, in writing, of the right to

petition     the   Supreme      Court    of       the    United    States    for   further

review.      If Wood requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move    in      this     court        for        leave    to     withdraw        from

representation.         Counsel’s motion must state that a copy thereof

was served on Wood.            We dispense with oral argument because the

facts    and   legal     contentions      are       adequately         presented    in    the

materials      before    this    court    and       argument       would    not    aid    the

decisional process.

                                                                                   AFFIRMED




                                              4